Motion by appellant to dispense with printing on an appeal from a judgment of the Court of Special Sessions of the City of New York, Kings County, rendered May 1, 1963, convicting him of unlawful assembly. On the court’s own motion, the appeal and the motion are transferred to the Appellate Term of the Supreme Court, Second Judicial Department. That court is now vested with the jurisdiction to determine this appeal and all motions incident thereto (see order of this court No. 47, dated July 12, 1962; N. Y. Const., art. VI, § 5, subd. b; § 8, subd. d). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.